United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604
                                September 24, 2012


                                      Before

                             FRANK H. EASTERBROOK, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             DANIEL A. MANION, Circuit Judge



No. 11-3291                                             Appeal from the United
                                                        States District Court for the
VICTOR GEORGE,                                          Southern District of Indiana,
      Plaintiff-Appellant,                              Indianapolis Division.

                     v.                                 No. 1:10-cv-0220-JMS-MJD
                                                        Jane E. Magnus-Stinson,
JUNIOR ACHIEVEMENT OF CENTRAL INDIANA, INC.,            Judge.
      Defendant-Appellee.




                                       Order

        Defendant-appellee filed a petition for rehearing on September 18, 2012.
All of the judges on the panel have voted to deny rehearing. The petition for
rehearing is therefore DENIED.

       The slip opinion of this court issued on September 4, 2012, is amended by
replacing the final sentence of the only full paragraph at page 2, which now
reads "Junior Achievement now concedes that George was entitled to withdraw
the funds when he did, but it did not rescind his discharge.”, with this language:
"Junior Achievement did not rescind his discharge.”